DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
37 C.F.R. 18.4(u)(1) states that “[W]here only a single view is used in an application to illustrate the claimed invention it must not be numbered and the abbreviation “FIG.” must not appear.”
The drawings are objected to because there is a single view that is improperly labeled “FIG. 1”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities: In view of the objection to the drawings outlined earlier in this Action, the specification is objected to in view of the use of the phrase “FIG. 1” (see ¶0029, 0033, 0034 of the specification). It is suggested that applicant amend the specification by replacing the phrase “FIG. 1” with “the figure”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCauley et al, US2016/00304707.
McCauley discloses a process of preparing a rubber composition via a process comprising the steps of 1) polymerizing 1,3-butadiene, corresponding to the claimed diene monomer (for claims 1, 3), using a lanthanide-based catalyst to form a polymerization mixture comprising cis-1,4-polybutadiene, corresponding to claimed step (a) (for claim 1); and 2) adding a cobalt-based catalyst to said polymerization mixture and polymerizing butadiene to form syndiotactic 1, 2-polybutadiene, corresponding to claimed step (c) (for claim 1) (abstract; ¶0009). Further note that McCauley teaches that an embodiment of the prior art process further comprises the additional step of adding a quenching agent to the polymerization mixture prior to the addition of the cobalt-based catalyst, corresponding to claimed step (b) (for claim 1). McCauley teaches the use of a carboxylic acid (for claim 1) as said quenching agent (¶0143). McCauley teaches the prior art process is performed in a single reactor vessel (for claim 10) (¶0140).
Regarding claims 4, 5: As taught by McCauley, the prior art lanthanide-based catalyst comprises a lanthanide-containing compound (for claim 4), an organoaluminum compound (for claim 4) as an alkylating agent, and an organoaluminum halide (for claim 4) as a halogen source (¶0018, 0033, 0059). Trimethylaluminum (for claim 5) and dimethylaluminum chloride (for claim 5) are disclosed as suitable for use as the organoaluminum compound and organoaluminum halide, respectively (¶0036, 0059).

Claims 1, 3, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinnan et al, US2004/0186250.
Kinnan discloses a polymerization process comprising the steps of 1) polymerizing a monomer mixture using a first catalyst, corresponding to claimed step (a) (for claim 1); 
Regarding claim 3: Kinnan discloses the use of isoprene as said diene monomer (¶0118).
Regarding claim 10: As noted above, Kinnan discloses a process wherein both the polymerization reaction using the second catalyst is performed in the same reactor as the polymerization reaction using the first catalyst.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al, US2016/00304707.
As discussed earlier in this Action, McCauley discloses a process of making a rubber composition comprising the steps of polymerizing butadiene using a lanthanide-based catalyst, adding a quenching agent, and performing a second polymerization using a cobalt-based catalyst. The product of the prior art process is a blend of cis-1,4-polybutadiene and syndiotactic 1, 2-polybutadiene. McCauley further teaches that the prior art composition comprises 10 to 90% by weight cis-1,4-polybutadiene and (deduced) 10 to 90% by weight syndiotactic 1, 2-polybutadiene (¶0146); note that these ranges overlap the claimed ranges (for claim 12). Further note that the prior art cis-1,4 polymer is characterized by a cis-1,4 linkage content in excess of 96% (¶0147), corresponding to the claimed limitation of a high cis polymer (for claim 12).
As taught by McCauley, the cobalt-based catalyst comprises an organoaluminum compound such as a trialkyl aluminum (for claim 6) (0124, 0035) and a cobalt-containing compound (¶0109). Said cobalt-containing compound may be a  catalyst may be a cobalt carboxylate, corresponding to the claimed transition metal complex (for claim 6) or a cobalt organophosphate, corresponding to the claimed phosphate (for claims 6, 8) (¶0113, 0114).
McCauley does not particularly point to the production of a composition having the claimed properties or claimed amounts of cis conjugated diene-based polymer and syndiotactic conjugated diene-based polymer or second catalyst comprising the claimed components.
Regarding the catalyst: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art;” see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  As noted above, cobalt carboxylates and cobalt organophosphates are both taught by McCauley as suitable for use as the cobalt-containing component of the second catalyst. Barring a showing of unexpected results, it therefore would have been obvious to one of ordinary skill in the art to combine the two with another, with the reasonable expectation of obtaining a blend suitable for use as a cobalt-containing catalyst (for claims 6, 8).
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed above, the prior art renders obvious the production of a composition comprising a high cis conjugated diene polymer and a 1,2-syndiotactic conjugated diene-based polymer which 1) contains the same polymers in the same ratio as the claimed invention and 2) is prepared by a similar multistage polymerization process utilizing the same types of catalyst as disclosed in the instant application. As the prior art composition appears to be the same as the claimed invention, it is reasonably expected that it would have the same properties of melting point and heat of fusion as the claimed invention. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the product of the claimed process would not be present in the prior art composition (for claim 11).

Allowable Subject Matter
Claims 2, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is McCauley et al, US2016/00304707, discussed earlier in this Action. The prior art does not fairly suggest the claimed process wherein the carboxylic acid meets the recited structure, is identical to at least a portion of the complex ions of the transition metal complex, or is present in the required molar ratio as recited in the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765    

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765